Per Curiam.

This is an action brought by a grocer, upon an account stated for goods, which, he claims, were sold to the defendant. It appears that the plaintiff had furnished goods to the defendant when she was married to a man other than her present husband, and also when she was a widow, after his death; but all the goods on the alleged account stated were furnished after her remarriage to her present husband and, presumably, for use in their joint household. Under these circumstances, it is a question of ■ fact for the jury to decide whethér these goods were fur*607pished to this defendant, upon her own credit, and whether, while acting for herself and not as agent for her husband, under all the circumstances of the case, including the sending of accounts to this defendant, there was an account stated with this defendant. The court below, also, incorrectly excluded the pass-book, after the plaintiff had shown that it was in defendant’s possession until after April 5, 1907; because this evidence was material upon the question of whom he was giving credit to and also upon the question whether, as a matter of fact, this defendant was acting for herself or as agent for her husband. The other exclusion appears to be correct.
Judgment reversed and new trial ordered, with costs to appellant to abide event.